Citation Nr: 0124544	
Decision Date: 10/11/01    Archive Date: 10/12/01

DOCKET NO.  96-48 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date earlier than May 19, 1995, 
for nonservice-connected disability pension.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1974 
to September 1978 and from August 1981 to March 1983.

This case arises from a September 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, denying the veteran's claim for a 
nonservice-connected disability pension.  Subsequently, in an 
October 1996 rating decision, the RO granted the veteran 
entitlement to nonservice-connected disability pension 
benefits effective May 19, 1995.  However, as the veteran has 
continued to express disagreement with the RO's decision and 
has perfected the issue of entitlement to an earlier 
effective date for his award, the claim is now before the 
Board for appellate review following a remand to the RO for 
additional development in April 1999. 


REMAND

A preliminary review of the record discloses that not all of 
the development requested by the Board's April 1999 remand 
appears to have been accomplished.  See Stegall v. West, 11 
Vet. App. 268 (1998).  In this regard, the RO was requested 
to obtain treatment records pertaining to the veteran from 
1989 to the present from the Richmond, Virginia VA Medical 
Center (VAMC) and the Salem, Virginia VAMC.  However, the 
treatment records from the Salem, Virginia VAMC do not appear 
to have been requested or included in the claims files.  In 
addition, while the RO requested the records from the 
Richmond, Virginia VAMC, the request was for records dated 
from January 1991 to the present, and it does not appear that 
the records for January 1989 to December 1990 were requested.  
The claims files do not include any negative responses from 
these facilities regarding the missing periods of time 
described.

The VA is deemed to have constructive knowledge of those 
records and, in this case, has actual knowledge of the 
existence of those records.  As such, they are considered to 
be evidence which is of record at the time any decision is 
made, and should be associated with the claims files.  See 
Bell v. Derwinski, 2 Vet.App. 611 (1992).  See also 
VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) (". . . an 
[agency of original jurisdiction's] failure to consider 
records which were in VA's possession at the time of the 
decision, although not actually in the record before the AOJ, 
may constitute clear and unmistakable error. . . .")

Also, the Board notes that while the veteran's appeal was 
pending, there was a significant change in the law pertaining 
to veteran's benefits.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), which 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001)(to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)). 

First, the VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  Second, 
the VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. § 3.102, 3.159). 

In this respect, the April 1999 Board remand directed the RO 
to obtain the veteran's treatment records from 1989 to the 
present from Drs. Gardner, Sloop, and Harris.  Additionally, 
the April 1999 Board remand directed the RO to obtain from 
the veteran his employment history since June 1989, and 
verification of any of the veteran's reported dates of 
employment or unemployment.  However, although the RO 
requested this information/documentation from the veteran via 
letter in April 1999, none of these records are contained 
within the claims files.  It appears the veteran did not 
respond to the RO's April 1999 correspondence.  As such, the 
RO should reconsider whether any additional notification or 
development action is required in light of the VCAA.  At 
present, it would be potentially prejudicial to the veteran 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747) (1992)). 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure compliance 
with the VCAA, it is the Board's opinion that further 
development of the case is necessary.  Accordingly, this case 
is REMANDED for the following action:

1.  The RO is requested to review the 
claims files and undertake any 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)). 

2.  The RO should obtain and associate 
with the claims files the veteran's 
treatment records from the Salem, 
Virginia VA Medical Center (VAMC) dated 
from January 1989 to the present, and 
the records from the Richmond, Virginia 
VAMC dated from January 1989 to December 
1990.  If the search for these records 
has negative results, the claims files 
must be properly documented with 
information obtained from the VA 
facilities indicating that these records 
were not available.  

3.  The RO should contact the veteran 
and obtain information with respect to 
his dates of treatment for his claimed 
nonservice connected disability(ies) 
dating back to January 1989 by any 
private or VA health care providers, 
including his treatment by Drs. Gardner, 
Sloop, and Harris.  As well, the RO 
should ask the veteran to complete VA 
Forms 21- 4142 (Authorization for the 
Release of Information) regarding these 
treatment records.  Subsequently, the RO 
should attempt to locate and associate 
with the claims files any reported 
medical records not already contained 
therein.  All records received should be 
made a permanent part of the appellate 
record.  Conversely, if after making all 
reasonable efforts the RO is unable to 
obtain any of the mentioned records, the 
RO must notify the veteran that the 
above records could not be obtained.  
Such notification shall identify the 
records VA is unable to obtain, briefly 
explain the efforts that VA made to 
obtain those records, and describe any 
further action to be taken by VA with 
respect to the claim, as required by 38 
U.S.C.A. § 5103A(b)(2)(A),(B) and (C) 
(West Supp. 2001).

4.  The RO should contact the veteran 
and obtain information with respect to 
his employment history since June 1989, 
and verification of any of the veteran's 
reported dates of employment or 
unemployment.  Subsequently, the RO 
should attempt to locate and associate 
with the claims files any documentation 
verifying the veteran's reported dates 
of employment or unemployment.  All 
records received should be made a 
permanent part of the appellate record.  
Conversely, if after making all 
reasonable efforts the RO is unable to 
obtain any of the mentioned records, the 
RO must notify the veteran that the 
above records could not be obtained.  
Such notification shall identify the 
records VA is unable to obtain, briefly 
explain the efforts that VA made to 
obtain those records, and describe any 
further action to be taken by VA with 
respect to the claim, as required by 38 
U.S.C.A. § 5103A(b)(2)(A),(B) and (C) 
(West Supp. 2001).

5.  When the development requested has 
been completed, the case should again 
be reviewed by the RO on the basis of 
the additional evidence.  If the 
benefits sought are not granted, the 
veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	JOHN L. PRICHARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





